DETAILED ACTION
	This action is in response to Applicant’s amendment filed on April 29, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9, 17-19, 28, 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (U.S. Publication No. 2019/0290449).
	Wu et al. discloses an end effector assembly (100) for impacting a prosthesis at a surgical site along a trajectory maintained by a surgical robot, said end effector assembly comprising: an impactor assembly (300) comprising a head (end of handle 340) arranged to receive impact force, an interface (32) adapted to releasably attach to the prosthesis, a shaft extending along an impactor axis between said head and said interface (Figure 1A), and an impactor engagement surface (500) disposed between said head and said interface; and 

	Regarding claim 4, the impactor assembly further comprises a flange (506a, 506b) coupled to said shaft with said flange define said impactor engagement surface (Figure 1C, 4A). 
	Regarding claim 9, the shaft of said impactor assembly has a first perimeter, and said impactor engagement surface has a second perimeter larger than said first perimeter (Figure 1C).
	Regarding claim 17, the channel has a generally c-shaped profile defined by said guide engagement surface (Figure 2A in the area of “G”)
	Regarding claim 18, the shaft of said impactor assembly has a generally cylindrical profile (Figure 1C).

Regarding claim 28. Wu et al. discloses a guide (400) adapted for attachment to a surgical robot (600) configured to support an impactor assembly (100) along a trajectory maintained by the surgical robot (Figure 1B), the impactor assembly being adapted to impact a prosthesis and having an impactor engagement surface (500) and a shaft extending along an impactor axis (Figure 1A), said guide comprising: a mount (402) adapted to attach to the surgical robot; and a body (408) operatively attached to said mount and including a pair of fingers (406a, 406b), each finger extending from said body to a finger end and said finger ends are spaced apart from one another to form an opening between said finger ends (Figure 2A), wherein a channel extending along a guide axis is formed between said fingers (Figure 1C), said fingers defining a guide engagement surface (434a, 434b) shaped to enable contact with the impactor engagement surface for facilitating alignment of the impactor axis and said guide axis with the trajectory maintained by the surgical robot (Figure 8), and said guide enabling a portion of the shaft of the impactor assembly to move through said opening between said finger ends such that said portion of the shaft can enter and exit said channel (Figure 1C).
Regarding claim 32, Wu et al. discloses a surgical system (100) for impacting a prosthesis at a surgical site along a trajectory, said surgical system comprising: a surgical robot (600); an impactor assembly (300) comprising a head (end of handle 340) arranged to receive impact force, an interface (320) adapted to releasably attach to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Publication No. 2019/0290449) in view of Ritchey et al. (U.S. Patent No. 9031637).
.

Allowable Subject Matter
Claims 27, 33-35 are allowed.
Claims 5, 6, 8, 10, 11, 13-16, 20-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose the impactor assembly having as presented in claim 27 and specifically the flange coupled to the shaft having a second diameter greater than the shaft diameter of the impactor allowing the impactor engagement surface to abut and rotatably engage the guide engagement surface to allow rotation of the impactor and to maintain coaxial alignment.
The prior art alone or in combination fails to disclose the method of utilizing the surgical system as presented wherein the specific steps of positioning the impactor when the impactor is not in the guide channel, while the impactor and prosthesis are in place, moving the shaft of the impactor into the guide channel and then moving the impactor with the robot to bring the guide engagement surface into contact with the impactor engagement surface. 
Regarding the claims objected to, the prior art alone or in combination fails to disclose the specific arrangement of parts in relation to other parts of the device. Due the breadth of claims objected to, a more specific reasons for allowance will be attached when the application is placed in condition for allowance.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472.  The examiner can normally be reached on 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW YANG/           Primary Examiner, Art Unit 3775